PER CURIAM.
By petition for writ of certiorari the state seeks to set aside the trial court’s judgment of acquittal entered immediately upon the entry of a plea of nolo contendere by the defendant, Debra Morris Pastorius, to charges of delivery of marijuana. The state contends that the trial court lacked authority to acquit the defendant under these circumstances. Vinson v. State, 345 So.2d 711 (Fla.1977). We agree and grant the petition upon the authority of Vinson, supra.
Accordingly, the petition is granted and the trial court’s order of July 13, 1981, is hereby quashed with directions that any further proceedings be in accord with this order and the opinion of the Florida Supreme Court in Vinson, supra.
DOWNEY, ANSTEAD and MOORE, JJ., concur.